Case 2:06-cr-20411-RHC-SDP ECF No. 318 filed 06/22/20            PageID.1498     Page 1 of 4



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,
 v.
                                                         Case No. 06-20411
 RUDOLPH DARLON WILLIAMS,

                 Defendant.
 ________________________________/

         OPINION AND ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
                    MOTION FOR COMPASSIONATE RELEASE

         In April 2010, Defendant Rudolph Darlon Williams pleaded guilty to one count of

 conspiracy to possess with intent to distribute heroin and cocaine in violation of 21

 U.S.C. §§ 846, 841(a)(1) and one count of killing a person while engaged in an offense

 punishable under § 924(c) and aiding and abetting in such offense in violation of 18

 U.S.C. § 924(j). He was sentenced to a term of imprisonment of 276 months. (ECF No.

 267.)

         Currently pending before the court is Defendant’s motion for early release under

 18 U.S.C. § 3582(c)(1)(A)(i) in which he argues that the spread of the coronavirus

 disease (“COVID-19”) through his facility justifies his early release. Defendant is 42

 years old and presently incarcerated at F.C.I. Milan. He argues that is he particularly

 vulnerable to contracting the virus because he suffers from Type II diabetes and states

 that the close physical conditions of his incarceration make social distancing impossible.

 (ECF No. 314, PageID.1466.) However, he admits that he failed to exhaust his

 administrative remedies before filing the instant motion. (Id. at PageID.1467.) The
Case 2:06-cr-20411-RHC-SDP ECF No. 318 filed 06/22/20             PageID.1499      Page 2 of 4




 Government does not substantively respond to Defendant’s motion but rather argues

 that the motion must be denied without prejudice based on Defendant’s failure to

 exhaust. The court agrees with the Government and will deny the motion without

 prejudice.

        A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and

 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id. There are two procedures by which the court may

 hear motions for compassionate release. First, the BOP can move for compassionate

 release. 18 U.S.C. § 3582(c)(1)(A). In this case, the BOP did not file the current motion

 and has not provided any endorsement or support. Second, after the passage of the

 First Step Act in 2018, Defendant can file a motion on his own. 18 U.S.C. §

 3582(c)(1)(A). However, he may do so only “after [he] has fully exhausted all

 administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or

 the lapse of 30 days from the receipt of such a request by the warden of [Defendant’s]

 facility, whichever is earlier.” Id.

        Defendant concedes that he has not exhausted his administrative remedies.

 Based on this concession, the court must deny his motion without prejudice because his

 claim is not yet ripe for disposition. The plain text of 18 U.S.C. § 3582(c)(1)(A) states

 that Defendant must either complete all administrative appeals or wait 30 days;

 Defendant has apparently done neither. Grand Trunk W. R.R. Co. v. U.S. Dep’t of

 Labor, 875 F.3d 821, 824 (6th Cir. 2017) (quoting King v. Burwell, 135 S.Ct. 2480, 2489

                                              2
Case 2:06-cr-20411-RHC-SDP ECF No. 318 filed 06/22/20               PageID.1500      Page 3 of 4




 (2015)) (“If the statutory language is plain, we must enforce it according to its terms.”);

 Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (“[M]andatory exhaustion statutes . . .

 establish mandatory exhaustion regimes.”); Hoogerheide v. I.R.S., 637 F.3d 634, 639

 (6th Cir. 2011) (explaining that courts lack the discretion to waive “a congressionally

 established exhaustion imperative, not a judicially created one.”).

        In light of the plain language of the statute, the Sixth Circuit has held that

 unexhausted motions under § 3582(c)(1)(A) must be dismissed without prejudice. See

 United States v. Alam, ___ F.3d ____, No. 20-1298, 2020 WL 2845694, at *1 (6th Cir.

 June 2, 2020). In United States v. Alam, a federal prisoner sought compassionate

 release in district court after requesting relief from his prison warden. Id. at *1. The

 prisoner had not exhausted administrative appeals and waited only ten days after

 submitting his request to the warden before moving for compassionate release. Id. The

 district court dismissed without prejudice the prisoner’s claims for failure to exhaust. Id.

 The Sixth Circuit affirmed the district court, reasoning that § 3582(c)(1)(A) included a

 “mandatory claim-processing rule[]” that “must be enforced.” Id. at *3 (quoting Hamer v.

 Neighborhood Hous. Servs. Of Chi., 138 S. Ct. 13, 17 (2017)). The Sixth Circuit added

 that § 3582(c)(1)(A)’s exhaustion requirement was in place for good reason. Id. at *4. “It

 ensures that the prison administrators can prioritize the most urgent claims . . . [and]

 that they can investigate the gravity of the conditions supporting compassionate release

 and the likelihood that the conditions will persist.” Id. Consistent with this directive, the

 court will deny Defendant’s motion without prejudice. Accordingly,




                                                3
Case 2:06-cr-20411-RHC-SDP ECF No. 318 filed 06/22/20                              PageID.1501   Page 4 of 4




         IT IS ORDERED that Defendant’s “Motion for Compassionate Release” (ECF No.

 314) is DENIED WITHOUT PREJUDICE.

                                                               s/Robert H. Cleland                       /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
 Dated: June 22, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, June 22, 2020, by electronic and/or ordinary mail.

                                                                 s/Lisa Wagner                           /
                                                                 Case Manager and Deputy Clerk
                                                                 (810) 292-6522
 S:\Cleland\Cleland\HEK\Criminal\06-20411.R.WILLIAMS.CompasionateReleaseCovid.HEK .docx




                                                          4
